DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 06/28/2022 has been entered and considered. Upon entering claims 1 and 6 have been amended.
Response to Arguments
3.	Applicant’s arguments filed on 06/28/2022 have been fully considered, however they are not persuasive.
           Applicant argues that Shoemaker does not teach a timer circuit that determines a duration of each timer interval when the power transistor is turned off. Examiner agreed it. However, Examiner rely on Sicard to reject a timer circuit that determines a duration of each timer interval when the power transistor is turned off, (see figure 1 and col. 4, lines 4-65 and col. 14, lines 27-55; a controlled turn-off of the power transistor 18, the gate drive circuit 11 includes a current measurement circuit 14 with a measurement input connected to the drive terminal 11a for measuring the gate current I.sub.G at the control terminal Gex. In selected embodiments, the measurement circuit 14 measures the rate of change for the gate current by calculating the slope of the gate current I.sub.G, and then determines a first time increment measure (Δt) between the initiation of the turn-off sequence at the control terminal Gex and the detection of a predetermined slope measure (e.g., 45°) for the gate current I.sub.G. The first time increment measure is output to the proportional timer circuit 13 for use in generating a second time increment measure (kΔt) which is used to generate a control signal that is connected to a control input of the active gate voltage/current control 12 for purposes of controlling the timing of when the gate current I.sub.G 21 is reduced (I.sub.G-RED 23) to a predetermined gate current (e.g., from 15 A to 5 A) to prevent the collector-to-emitter voltage V.sub.CE from exceeding a specified maximum voltage V.sub.CE-MAX while simultaneously maintaining the overall turn-off time within acceptable levels); and Examiner rely on Shoemaker to reject a circuit that determines a duration of each specified time interval for sensing the tractor operating condition such that the power transistor is turned off, (see abstract; and col. 2, lines 24-32 and lines 56-63; the circuit includes one or more switches sensing various operating conditions of the tractor or vehicle, and a microcontroller sensing the state of the switch or switches and performing one or more functions based at least in part on the switch state. A power transistor may be connected through a diode and resistor to the switch or switches, the power transistor normally being in an off condition, and being powered during short intervals; and the short intervals may be about one millisecond every fifty milliseconds, and may be controlled by microprocessor).
	Applicant argues that Shoemaker does not teach timer intervals for turning on a power transistor that are set shorter than a minimum task interval of a microcontroller. Examiner agreed it. However, Examiner rely on Shoemaker to reject the microcontroller turning the power transistor on at prescribed time intervals to provide a current to the switches higher than the nominal current and sensing the switch state only during those time intervals (see claim 11; the microprocessor turning the power transistor on at prescribed time intervals to provide a current to the switches higher than the nominal current and sensing the switch state only during those time intervals); and Examiner rely on Choi teaches the time interval could be set or altered within the system's microcontroller, thus allowing experimentation to discover the best tradeoff. The shorter the interval, the more accurate the open-loop state will be, (see par. [0046]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Sicard (US 10,516,392).
	Regarding claim 1, Shoemaker teaches an improved discretionary current input circuit (see figure 1) comprising: 
a switch sensing an operating condition of a tractor and having a first state if the operating condition is not satisfied and a second state if the operating condition is satisfied (see claim 1; a switch sensing an operating condition of a tractor and having a first state if the operating condition is not satisfied and a second state if the operating condition is satisfied); a microcontroller to deactivate at least one function of the tractor if the switch is in the first state (see claim 1; a microcontroller to deactivate at least one function of the tractor if the switch is in the first state); the switch drawing a nominal current except during specified time intervals that are shorter than the time for drawing the nominal current (see claim 1; the switch drawing a nominal current except during specified time intervals that are shorter than the time for drawing the nominal current); and a power transistor connected through a diode and resistor to the switch, the power transistor normally being in an off condition, and being powered during the specified time intervals to an on condition to increase current above the nominal current to a threshold through the switch (see claim 1; a power transistor connected through a diode and resistor to the switch, the power transistor normally being in an off condition, and being powered during the specified time intervals to an on condition to increase current above the nominal current to a threshold through the switch); the microcontroller reading if the switch is in the first state or the second state only during the specified time intervals (see claim 1; the microcontroller reading if the switch is in the first state or the second state only during the specified time intervals); a circuit that determines a duration of each specified time interval for sensing the tractor operating condition such that the power transistor is turned off, (see abstract; and col. 2, lines 24-32 and lines 56-63; the circuit includes one or more switches sensing various operating conditions of the tractor or vehicle, and a microcontroller sensing the state of the switch or switches and performing one or more functions based at least in part on the switch state. A power transistor may be connected through a diode and resistor to the switch or switches, the power transistor normally being in an off condition, and being powered during short intervals; and the short intervals may be about one millisecond every fifty milliseconds, and may be controlled by microprocessor).  
However, Shoemaker does not explicitly teach a timer circuit that determines a duration of each specified time interval such that the power transistor is turned off before the end of a task interval of the microcontroller.
Sicard teaches to facilitate a controlled turn-off of the power transistor 18, the gate drive circuit 11 includes a current measurement circuit 14 with a measurement input connected to the drive terminal 11a for measuring the gate current I.sub.G at the control terminal Gex. In selected embodiments, the measurement circuit 14 measures the rate of change for the gate current by calculating the slope of the gate current I.sub.G, and then determines a first time increment measure (Δt) between the initiation of the turn-off sequence at the control terminal Gex and the detection of a predetermined slope measure (e.g., 45°) for the gate current I.sub.G. The first time increment measure is output to the proportional timer circuit 13 for use in generating a second time increment measure (kΔt) which is used to generate a control signal that is connected to a control input of the active gate voltage/current control 12 for purposes of controlling the timing of when the gate current I.sub.G 21 is reduced (I.sub.G-RED 23) to a predetermined gate current (e.g., from 15 A to 5 A) to prevent the collector-to-emitter voltage V.sub.CE from exceeding a specified maximum voltage V.sub.CE-MAX while simultaneously maintaining the overall turn-off time within acceptable levels, (see figure 1 and col. 4, lines 4-65 and col. 14, lines 27-55).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sicard in to the improved discretionary current input circuit of Shoemaker in order to controlling a drive terminal of a power transistor by applying a turn-off voltage to the drive terminal at a turn-off time.
Regarding claim 2, furthermore Sicard discloses the improved discretionary current input circuit of claim 1 further comprising a microcontroller having software that determines the time intervals based on how long the microcontroller takes to read and save the switch inputs, (see col. 14, lines 2-55).
Regarding claim 3, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch is an operator presence switch, (see claim 3).
Regarding claim 4, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch is a parking brake switch, (see claim 4).
Regarding claim 5, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch senses a condition relating to vehicle operating safety, (see claim 5).  
7.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Goldman (US 2003/0003522) and further in view of Choi et al. (US 2009/0222905).
	Regarding claim 6, Shoemaker teaches an improved discretionary current input circuit for a tractor (see figure 1) comprising: 
a plurality of switches, each switch having an open state and a closed state (see claim 6; a plurality of switches, each switch having an open state and a closed state); the open and closed states based on operating characteristics of the tractor (see claim 6; the open and closed states based on operating characteristics of the tractor); each switch drawing a nominal current except during certain time intervals that are shorter than the time for drawing the nominal current (see claim 6; each switch drawing a nominal current except during certain time intervals that are shorter than the time for drawing the nominal current); a power transistor drawing a threshold current higher than the nominal current through the switches during the time intervals (see claim 6; a power transistor drawing a threshold current higher than the nominal current through the switches during the time intervals); a microcontroller controlling the time interval length and reading the state of each switch only during the time intervals (see claim 6; a microprocessor controlling the time interval length, reading the state of each switch only during the time intervals), and providing signals to deactivate at least one function of the tractor if at least one of the switches is in an open state during the time intervals (see claim 6; providing signals to deactivate at least one function of the tractor if at least one of the switches is in an open state during the time intervals).
However, Shoemaker does not explicitly teach a microcontroller controlling the time interval length and reading an analog input; and the interval length being less than a minimum task length of the microcontroller.
Goldman teaches an analog-to-digital converter takes the analog voltage from the track and hold circuit, and converts it to a binary digital number upon command of the microprocessor. The microprocessor can be a digital integrated circuit. The microprocessor provides at least the following control functions: 1) timing for the entire system; 2) reading of the output of analog/digital converter; 3) program, 4) data memory for storing data corresponding to the reflectance measured at specified time intervals, (see par. [0224]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Goldman in to the improved discretionary current input circuit of Shoemaker in order to provide the microprocessor serves the following control function reading of the output of analog/digital converter.
Choi teaches the time interval could be set or altered within the system's microcontroller, thus allowing experimentation to discover the best tradeoff. The shorter the interval, the more accurate the open-loop state will be, (see par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the improved discretionary current input circuit of Shoemaker and Goldman in order to provide a microcontroller of some kind to control the process.
Regarding claim 7, furthermore Shoemaker discloses the circuit wherein each of the operating characteristics are safety parameters of the tractor, (see claim 7).
Regarding claim 8, furthermore Shoemaker discloses the circuit wherein the interval length is about 1 millisecond, (see claim 8).
Regarding claim 9, furthermore Shoemaker discloses the circuit further comprising a plurality of power transistors, with each power transistor connected to one of the switches, (see claim 9).
Regarding claim 10, furthermore Shoemaker discloses the circuit further comprising a diode and a resistor between each switch and the power transistor, (see claim 10).
8.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Choi et al. (US 2009/0222905).
	Regarding claim 11, Shoemaker teaches an improved discretionary current input circuit (see figure 1) comprising: 
a circuit having a plurality of open body switches connected to at least one normally off power transistor (see claim 11; a circuit having a plurality of open body switches connected to at least one normally off power transistor); the switches movable between open and closed states based on operating characteristics of an off-road vehicle (see claim 11; the switches movable between open and closed states based on operating characteristics of an off-road vehicle); the switches drawing a nominal current except during prescribed time intervals that are shorter than the time for drawing the nominal current (see claim 11; the switches drawing a nominal current except during prescribed time intervals that are shorter than the time for drawing the nominal current); and microcontroller operably connected to the power transistor and to the switches (see claim 11; a microprocessor operably connected to the power transistor and to the switches); the microcontroller turning the power transistor on at prescribed time intervals to provide a current to the switches higher than the nominal current and sensing the switch state only during those time intervals (see claim 11; the microprocessor turning the power transistor on at prescribed time intervals to provide a current to the switches higher than the nominal current and sensing the switch state only during those time intervals); and disabling a function of the off-road vehicle if at least one switch is detected in the open state during those time intervals (see claim 11; disabling a function of the off-road vehicle if at least one switch is detected in the open state during those time intervals);  
However, Shoemaker does not explicitly teach the time intervals being set by the microcontroller to be shorter than a minimum task interval of the microcontroller.
Choi teaches the time interval could be set or altered within the system's microcontroller, thus allowing experimentation to discover the best tradeoff. The shorter the interval, the more accurate the open-loop state will be, (see par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the improved discretionary current input circuit of Shoemaker in order to provide a microcontroller of some kind to control the process.
Regarding claim 12, furthermore Shoemaker discloses the improved discretionary current input circuit further comprising a resistor and a diode between each switch and the power transistor, (see claim 12).
Regarding claim 13, furthermore Shoemaker discloses the improved discretionary current input circuit wherein at least one of the switches has a closed state if an operator is sensed on the vehicle, (see claim 13).
Regarding claim 14, furthermore Shoemaker discloses the improved discretionary current input circuit wherein at least one of the switches has a closed state if a parking brake is locked, (see claim 14).
Regarding claim 15, furthermore Shoemaker discloses the improved discretionary current input circuit wherein each switch draws between about 10 milliamps and about 20 milliamps when the power transistor is normally off, and draws between about 100 milliamps and about 200 milliamps when the power transistor is on, (see claim 15).
Regarding claim 16, furthermore Shoemaker discloses the improved discretionary current input circuit further comprising a visible indicator showing if a switch is in the closed state while the switch draws the nominal current or the threshold current, (see claim 16).
Regarding claim 17, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the time intervals are about 1 millisecond every 50 milliseconds, (see claim 17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836